Citation Nr: 0515927	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  02-17 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for right homonymous 
hemianopsia of both eyes.

2.  Entitlement to service connection for chronic 
eczematous dermatitis of the hands and lower extremities, 
including as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. T. Sprague, Legal Clerk



INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1969 as indicated in his DD Form 214.  He served in 
a combat capacity in the Republic of Vietnam according to 
documents furnished by the service department and is a 
recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 Rating Decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The Board remanded the initial appeal in July 
2003 for further development.  

Also, the veteran, in an April 2003 application, indicated 
that he was seeking a higher evaluation for his service 
connected post-traumatic stress disorder (PTSD).  This matter 
has not been addressed by the RO to date and is thus referred 
back to the RO for appropriate action.   


                                                   FINDINGS 
OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence used to substantiate 
his claims.

2.  There is no etiological relationship between the 
veteran's right homonymous hemianopsia of both eyes and 
service.

3.  There is no competent medical evidence showing a causal 
relationship between the veteran's chronic eczematous of the 
hands and lower extremities, including as secondary to 
exposure to herbicides, and service.


                                                   
       
                                                CONCLUSIONS 
OF LAW

1.  Right homonymous hemianopsia of both eyes was not 
incurred in or aggravated as a result of service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2004).

2.  Chronic eczematous dermatitis of the hands and lower 
extremities, to include secondary exposure to herbicides, was 
not incurred in or aggravated as a result of service. 38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


                   REASONS AND BASES FOR FINDINGS AND 
CONCLUSIONS

Applicable Laws And Regulations:

The Duty To Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
medical treatment for the veteran.  There is an indication 
from the record of additional medical treatment for which the 
RO has not obtained, namely the medical documentation of a 
June 1990 surgery.  However the RO has made sufficient 
efforts in attempting to obtain these records by stating VA's 
duty to acquire the medical information in its March 2004 
letter to the veteran, to which he did not reply.  In this 
letter, the need for him to assist VA by providing data 
regarding the location and date of treatment of this surgery 
was emphasized.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims by the issuance of the initial claim denial letter 
of September 2000 and by the required "duty to assist" 
letter sent to the veteran in February 2001.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).  In these letters, the veteran was also advised to 
submit additional evidence in support of his claims.  The 
Board finds that this instruction is consistent with 38 
C.F.R. § 3.159(b)(1), requiring that VA request a claimant to 
provide any evidence in his or her possession that pertains 
to a claim.

In this case, the RO sent the required letter to the veteran 
after the VCAA became codified into law.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claims and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).



Service Connection
  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1113; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is a required 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The Claim Of Service Connection For Right Homonymous 
Hemianopsia Of Both Eyes:

In the present case, there is no indication in the record 
that the veteran ever incurred right homonymous hemianopsia 
as a result of his active service.  The service medical 
records are entirely negative for complaints of and treatment 
for this disorder.  

The earliest documentation of the disorder comes from a 
private ophthalmologist's examination conducted in June of 
2000, the report of which contains a diagnosis of right 
hemianopsia secondary to left sided arteriovenous 
malformation post surgery.  There is no indication in the 
record that this ophthalmologist operated on the left- sided 
arteriovenous malformation nor is there indication that he 
received any medical records from the physician who performed 
the surgery.

In a VA examination also conducted in June of 2000, the 
medical examination report indicates that the veteran told 
the treating physician of a 1990 removal of a benign brain 
tumor.

The veteran indicated in his Travel Board hearing that a VA 
surgeon told him his eye disorder was related to his military 
service.  In response to this, the Board ordered a remand so 
that VA might obtain medical records to validate the claim.  
In March of 2004, a letter was sent to the veteran expressing 
the need for him to issue a release authorization regarding 
hospitalization records of the 1990 surgery and to tell VA 
about any subsequent treatment for the condition since 
discharge from service so that the record could be completed.  
No response was received from the veteran. 

Regarding this failure to respond to VA's letter, the Board 
notes that the duty to assist is not a one-way street.  If a 
veteran wishes help in developing a claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Accordingly, in light of the veteran's failure 
to respond to the VA's efforts to assist him with the factual 
development of his claim, no further effort will be expended 
to assist him in this regard.

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion indicated in his 
January 2003 hearing testimony.  The veteran has not been 
shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
diagnosis or causation.  Accordingly, this lay evidence does 
not constitute medical evidence and lacks probative value.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for right homonymous 
hemianopsia of both eyes, and this claim must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The Claim For Service Connection for Chronic Eczematous 
Dermatitis Of The Hands And Lower Extremities, Including As 
Secondary To Exposure To Herbicides:

In addition to the previously listed requirements for the 
establishment of service connection, the Board observes that 
VA provides through its regulations that veterans who have 
had active military, naval, or air service in the Republic of 
Vietnam during the Vietnam Era and who have one of the 
diseases listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).   In such 
circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e).  See C.F.R. § 3.307(a)(6)(ii).

The veteran has clearly established that he had served in the 
Republic of Vietnam as a member of the United States Marine 
Corps.  38 C.F.R. § 3.307(a)(6)(iii).  However, chronic 
eczematous dermatitis of the hands and lower extremities is 
not one of the conditions or diseases listed in 38 C.F.R. § 
3.309(e) relating to herbicide exposure.  Therefore, the 
provisions of the above regulation are not applicable in the 
current case.  In the absence of evidence confirming a 
disorder listed in 38 C.F.R. § 3.309(e), the veteran's claim 
will only be addressed on a direct service connection basis.  
See Combee v. Brown 34 F.3d 1039, 1042 (Fed. Cir. 1994).

There is no indication of any treatment for chronic 
eczematous dermatitis of the hands and lower extremities in 
the veteran's service record.  The closest diagnosis appears 
in a service medical record dated September of 1972 where the 
veteran was treated for poison ivy and prescribed Benadryl.  

A private doctor's report, from June 2000, indicates that the 
veteran "had been exposed to Agent Orange."  An examination 
revealed a chronic peeling of the hands and the feet and 
scarring on the anterior tibial surfaces.  The diagnosis was 
chronic eczematous dermatitis of the hands and lower 
extremities.

As part of the Board's earlier remand to the RO, the veteran 
was to be afforded a medical evaluation for this skin 
condition in order to determine etiology.  The VA scheduled 
an appointment with a dermatologist to evaluate the veteran 
in July of 2004 and the veteran did not report for his 
appointment.  The VA scheduled a second appointment in 
September of 2004 to which the veteran again failed to 
report.  Also, as evidenced by a report of contact dated 
August of 2004, VA attempted a personal contact at the number 
of record of the veteran and was told that the veteran was 
not assigned to that number.  The veteran was also sent 
notifications of his two appointments for a medical exam in 
both July and August of 2004 respectively.

Again the Board realizes that the duty to assist veterans in 
the pursuance of their claims is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. at 193.  The veteran in this 
case was afforded two opportunities to receive a competent 
medical opinion with regard to his skin condition and failed 
to take advantage of them.  This failure made it impossible 
for a proper determination on the etiology of the skin 
condition to occur.  

The only other evidence as to the origin of the veteran's 
skin condition comes from his own lay testimony and opinion 
on the subject.  It has been established, however, that the 
veteran does not possess the requisite medical training or 
knowledge to render such an opinion.  As this is the case, 
the record is devoid of any competent medical evidence 
regarding the etiology of the condition.  See Routen v. 
Brown, 10 Vet. App. at 186. 

Overall, the Board is aware that the veteran was treated for 
skin symptomatology as early as 1972.  However, he has failed 
to report for an examination so as to determine whether his 
current and chronic disorder is etiologically related to in-
service skin abnormalities.  For this reason, the Board does 
not find that the evidence of record, as currently 
constituted, supports the conclusion that it is at least as 
likely as not that the veteran's current disorder was 
incurred in or aggravated by service.  As such, the 
preponderance of the evidence is against the veteran's claim, 
and the claim must be denied.

Again, the Board acknowledges that VA is statutorily required 
to resolve the benefit of the doubt in favor of the veteran 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  As is 
the case with the eye condition, the preponderance of the 
evidence for this claim is not in the veteran's favor and 
thus the doctrine is inapplicable.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


                                                      ORDER

The claim of entitlement to service connection for right 
homonymous hemianopsia of both eyes is denied.

The claim of entitlement to service connection for chronic 
eczematous dermatitis of the hands and lower extremities, 
including as secondary to exposure to herbicides, is denied.



	                     
____________________________________________
	  A. C. MACKENZIE
	  Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


